Earl Warren: Number 240 H. T. Arnold, Petitioner, versus Panhandle and Santa Fe Railway Company. Mr. Cobb you may proceed.
Charles L. Cobb: Mr. Chief Justice, Your Honors, when Court recessed on yesterday, I was making the prime point of the respondent in this case that the jury in its verdict on specific issues found that respondent was not guilty of any negligence and that these specific issues control and delimited the one general issue answered in favor of petitioner on failure to furnish a reasonable safe place to work. Now, with the Courts permission, I would like to refer to page 13 of petitioner's brief. On that page and in the second grammatical paragraph, petitioner seeks to set out the points upon which he relies for an unreasonable place to work. I would like to take those points up, one by one, and show how the jury has found on specific issues against petitioner. The paragraph begins this way, "With reference to respondent's duty to furnish petitioner, a reasonably safe place to work, the evidence showed that petitioner was struck by a truck which was backing up. I'll write in that connection, let us refer to the jury's answer, this special issue number 17 shown in the record at page 315 wherein the jury found that it was not negligence for the truck to back up and that is the first point that he makes.
Earl Warren: Well, is the driver man of that sentence, though, the points you have read or the point that was on a 10 foot, 8 inch gravel driveway.
Charles L. Cobb: I take the position, if the Court please, that the jury verdict must be construed as a whole, that we cannot take anyone particular issue and decide the case that there was a specific issue asked as to the question of the truck backing up. And that the jury found that that was not negligence.
Earl Warren: Well, he doesn't charge because it was negligent of the -- negligence of the driver there. He says that with reference to respondent's -- respondent's duty to furnish petitioner a reasonably safe place to work, the evidence showed that petitioner was struck by a truck which was backing up on a 10 foot 8 inch gravel driveway running adjacent to respondent's railroad trucks on which were situated three cars. Now, you turn that into --
Charles L. Cobb: All right.
Earl Warren: -- into a situation where the jury found that the driver wasn't negligent. This says that the respondent, what -- or permitted that -- that place to be constructed in that way and use them that way which the jury found to be an unsafe place to work.
Charles L. Cobb: Now, that is my second point, if the Court please, on a specific issue. The Court brings in next the question of the 10 foot 8 inch gravel driveway. In that connection, I would refer the Chief Justice to special issues number 7 and 8 appearing at page 12 of the record. Now, special issue number 7 asked on the occasion in question and on an area in question, did the respondent permit a truck to be driven, the jury says, “Yes.” Now, bear in mind, if the Chief Justice please, that is on a particular area on the question on the occasion in question. And answer to special issue number 8, which is a corollary issue to special issue number 7. The question is this, do you find from a preponderance of the evidence that such act in permitting such use, if any on the part of the defendant, Panhandle and Santa Fe Railway Company, was negligence? The jury's answer is no. Who take the position that that is specific with regard to the area, the 10 foot 8 inch driveway?
Earl Warren: Oh the others are rather specific too, isn't it, where they hold that it's an unsafe place to work?
Charles L. Cobb: That could take in the number of things, if the Chief Justice please. That --
Earl Warren: And I suppose negligence could take in the good, many things too, couldn't it?
Charles L. Cobb: Yes, sir.
William J. Brennan, Jr.: But why -- why would not this whole verdict sum up to something like this, that no, it wasn't negligent to have the truck on the driveway. No, the operation of the truck in backing up was not negligence. No, it wasn't negligent not to have a lookout, to warn the petitioner. But, to have the truck on a narrow driveway and order the petitioner to work in that circumstance was to provide the petitioner with an unsafe place to work. Why isn't that exactly what the jury held?
Charles L. Cobb: We take the position that that is not what they held for several reasons. There is nothing in the record to indicate that there was anything else other than these specifics, the very pleading of the plaintiff, the petitioner and the trial court points out these specifics.
William J. Brennan, Jr.: Well, this was a -- this -- this certainly was in the evidence, if I read it correctly, that this was a narrow 10 foot 8 inch driveway, that there was a truck on it, unloading nail or loading nail as the case maybe from the car, that this petitioner was ordered to work and required to work where he did. I think there was some testimony that well he could've worked elsewhere if he wanted to. But the fact is this was part of the work that he was assigned to do, whatever it was in relation to those railroad cars, isn't that right? All of that is in the evidence.
Charles L. Cobb: That's correct. Yes, sir.
William J. Brennan, Jr.: Now, all that being in the evidence, the fact is that in that special fact circumstance, in that place where there wasn't room to stand as the evidence says, I think, on either side of the truck and do the work that he was doing, he was injured. Now, all that was in the evidence, wasn't it?
Charles L. Cobb: That's true. Yes, sir.
William J. Brennan, Jr.: Well, why wasn't that what the jury's finding that he was required to work in an unsafe place and there wasn't affirmative finding to that effect, why isn't that what they held?
Charles L. Cobb: Might I answer that in this way, Mr. Justice Brennan, the -- this Court in the Tiller case, held that even in a Federal Employers' Liability Act case that there must be a causal connection between the alleged negligence and the injury before the railway company is responsible. Now, that is my answer to that and those (Voice Overlap)
William J. Brennan, Jr.: Well, of course, Rogers hold that if, in any part, however slight, there was a causal connection between negligence established and the injury. Was the jury question and the jury verdict based it upon a finding that there was a causal connection, however slight, justifies the verdict, is that right?
Charles L. Cobb: That's true. Yes sir.
William J. Brennan, Jr.: Well, now why -- the jury did find that if this was an unsafe place to work, and they found that it was, that there was a causal connection, isn't that finding number 2 or number 1, I've got which one?
Charles L. Cobb: Now, that's number 1. Yes, sir.
William J. Brennan, Jr.: Number 1 that there was a causal connection.
Charles L. Cobb: That's true. Yes, sir.
William J. Brennan, Jr.: And they said it was a proximate cause. But then why wasn't the test to Rogers satisfied there?
Charles L. Cobb: The test in Rogers was not dissatisfied for this reason, the petitioner in the trial court claimed the right to submit his case both generally on the general issue of safe place to work and specifically on the specific issues over objection. Those objections were duly made. I know that there are cases before this Court where the same question has arisen but the objection was not taken at the time by opposing counsel. This amounts to a double submission of the case, the way this case was submitted by this trial court. And that is what the Court of Civil Appeals and Amarillo has held.
William J. Brennan, Jr.: Well, of course, these rights under the statute of federal rights in that statements?
Charles L. Cobb: Yes, sir. That's true too.
William J. Brennan, Jr.: And I don't suppose any peculiarities that state practice can deny when entitled to rights under the statute that two of those rights, can it?
Charles L. Cobb: That's true enough, sir. And the Court of Civil Appeals have so recognized. But this is one instance where we appointed out a federal rule. Federal Rule 49 permits such a submission as this and it's very often that federal courts do submit in cases upon special issues or special questions. And it has been held by this Court on numerous occasions that where a case is submitting, both on the general issue and upon specifics, that the specifics control. In fact, Justice Holmes and --
William J. Brennan, Jr.: Well, that maybe true, but I -- I fail to see whether any of these specifics submitted included whether it was negligence on the part of the railroad to have required him to work in -- on that narrow roadway, whatever it was, while a truck just took up most of the roadway. Was there loading and unloading and having to lead the roadway and the matter it did to back up. That wasn't submitted specifically, was it?
Charles L. Cobb: No, sir. That was not submitted specifically. It was not requested.
William J. Brennan, Jr.: Well, now if on the specifics on which the jury found for the railroad, that was not included. Are you telling us that, nevertheless, the one and two findings are destroyed?
Charles L. Cobb: Yes, sir, I am because the petitioner submitted that issue in number 7 and number 8. Those issues were asked --
William J. Brennan, Jr.: Well, all -- all that was submitted in number 7 was whether it was negligent to permit motor trucks to be driven on the area.
Charles L. Cobb: That's correct, sir.
William J. Brennan, Jr.: Well, how does that to be --
Charles L. Cobb: It could be on the area --
William J. Brennan, Jr.: How does that reach whether it was negligent to require the petitioner, the work in that area while the truck was on the area?
Charles L. Cobb: We have also traded with this question of requiring petitioner to work in that area in our brief. The uncontroverted testimony in this case is that petitioner shows the place that he was going to work and that he worked there of his own volition, that he did not have to work there at that particular time. He chose the place where he was to work.
William J. Brennan, Jr.: Well he wasn't working for his own benefit. He was working for the Railroad, wasn't it?
Charles L. Cobb: That's correct, sir. But he could have worked anywhere in the U.S.
William J. Brennan, Jr.: And that was -- and what he was doing was in furtherance of his employer's business, wasn't it?
Charles L. Cobb: It was in furtherance of his employer's business, but he was his own boss at this time. He came to this particular location, some 20 minutes before he actually went to work when the truck was there. When he first came there to do the work, the truck wasn't there. When he came back 20 minutes later to do this particular work, the truck was there and he saw it.
William J. Brennan, Jr.: And the work was part of his assigned work whether he was at liberty to pick his time for doing it or not. He had to get it done, didn't he?
Charles L. Cobb: Yes. But he had eight hours within which to do it, sir. And he could've picked a spot anywhere in the yard. He chose of his volition, this particular spot if this --
William J. Brennan, Jr.: Well, didn't the jury find him guilty of contributory negligence?
Charles L. Cobb: Yes, sir.
William J. Brennan, Jr.: And diminish this -- the award on that account?
Charles L. Cobb: Yes, sir. But our Courts and this Honorable Court have held that that diminished -- diminishing issue is, in itself, a general issue. And we have cited cases in our brief.
William J. Brennan, Jr.: Well, no. My point is the fact that he chose to work there after he saw the truck was there was considered, don't you suppose, where the jury and his determination that he was guilty of contributory negligence?
Charles L. Cobb: What the jury considered, if Your Honor please, I don't know. I do know this, that only a general issue such as safe place to work, it's very reasonable that a jury of 12 men would say while its bound up to being safe for he would have been -- he would not have been injured without knowing specifically why it was not safe.
Hugo L. Black: Are there -- after many cases where it might be negligence to do something or to fail to do something on a very intelligent man, even a lawyer could be unable to point out all the elements involved in the brief to get decision?
Charles L. Cobb: That's very true, sir.
Hugo L. Black: And when you begin to think -- think about what's the safe place to work an infinite number of elements that's ever into it, I think.
Charles L. Cobb: Yes, sir. But they're not in the record in this case.
Hugo L. Black: How -- how could you have him and I sit here so that you get a two or three little questions, about two or three little specific things so as to take away even the fact that you got a jury verdict that's looking all of out it together, all out the facts gathered together. They say it's not a safe place to work.
Charles L. Cobb: On that, Mr. Associate -- Associate Justice, I would answer it this way, we must rely upon the record for our questions. And there's nothing else in this record which would give rise to any other questions except those presented to the jury and it's (Voice Overlap)
Hugo L. Black: And that requires the finding on our part that you were able, or whoever it was, was able to provide two or three questions by the safe place to work, negligible. Everything, and of course, the everything -- to take out everything that might have anything to do with it exclude them all with one or two questions.
Charles L. Cobb: Yes, sir. On the basis of this record --
Hugo L. Black: And -- and then result is that you got a verdict of the management hurt by reason of an unsafe place to work if you got a judgment by the Court. And on that verdict, despite that verdict, the railroad shall not pay a thing. You don't even give a new trial, is it?
Charles L. Cobb: This particular case, the trial court construed the special issue verdict one way.
Hugo L. Black: He construed that his finding for the defendant despite the jury's verdict that the -- it was an unsafe place to work.
Charles L. Cobb: That's true. Yes, sir. Thank you very much.
Earl Warren: Mr. Bean?
James O. Bean: Mr. Chief Justice, Your Honors, it was the appellate court that rendered the judgment against the petitioner, the trial court inner judgment in his favor. And the railroad appealed it to the Beaumont -- Amarillo Court of Appeals which reversed it and rendered it, took it away from the petitioner. It is our petition here, and I think it is now narrowed down to this point, that the Amarillo Court and so this citing substituted its finding for that of the jury on safe place. And held just as counsel has been arguing that the very presence of the truck was the sole cause of the unsafe place, therefore, he's not entitled to anything. There -- may I make this argument very short, but I think there are two lines of testimony and take nothing else that answers that.
Hugo L. Black: Is anything else run around there? Was anything else that could get in there besides a truck of this particular truck?
James O. Bean: Well, the men worked all around the cars, Your Honor.
Hugo L. Black: Might it be unsafe for that reason?
James O. Bean: Surely, as I see it, Your Honor.
Hugo L. Black: There are many other things that could've made it an unsafe place to work, even if you forget there was a truck there, don't they?
James O. Bean: Right, sir -- right, sir. And in this particular essence, Your Honor, the testimony of the truck driver was that it was an overall tight place that raises the issue, in fact. The testimony of the owner of the truck, Mr. Billings “I took what the railroad made for me.” What? A driveway too narrow for the occupancy of the workman and the truck at the same time and the workman's last act was to reach under the car as far as he could with a claw hammer and turn a valve in order to convert the cars from -- pass new service to freight service as there were going out that night by freight and turned his back to the truck and walked away and was hit by the truck. So, the whole position is here, that the Amarillo Court invaded the province of the jury when it took away that verdict on its own facts, because there is ample evidence, as Mr. Justice Brennan has pointed out to support that one issue of unsafe place. The respondent has briefed this case and argued this case on state law, state rule. He cites the special issue law and his appendix. But that's narrowing the field which the Federal Government has given all railroad employees. And to this, to us, this case is more important than just to the litigants here. Do the railroad employees of Texas are the railroad employees' of Texas entitled to the same benefits under the act as other states or should we go across the line in Oklahoma where they do not have special issue law to get the benefits of this liberal act that this Court has so many times held. Counsel was just now arguing assumed risk because he selected that time himself, that's out of the Federal Employers' Liability Act. We think the Amarillo Court should be reversed and the trial court reinstated under all of the facts in this case.